                    Case 19-50272-KBO           Doc 71      Filed 03/02/21        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                :
    In re:                                                      :   Chapter 11
                                                                :
    LSC WIND DOWN, LLC, et al., 1                               :   Case No. 17-10124 (KBO)
                                                                :
             Debtors.                                           :   (Jointly Administered)
                                                                :
    UMB BANK, N.A., as Plan Trustee of                          :
    The Limited Creditors’ Liquidating Trust,                   :
                                                                :
             Plaintiff,                                         :   Adversary Proceeding
                                                                :   No. 19-50272 (KBO)
    v.                                                          :
                                                                :
    SUN CAPITAL PARTNERS V, LP;                                 :
    SUN MOD FASHIONS IV, LLC;                                   :
    SUN MOD FASHIONS V, LLC; and                                :
    HIG SUN PARTNERS, LLC,                                      :
                                                                :
             Defendants.                                        :
                                                                :

    TRUSTEE’S APPENDIX OF EXHIBITS IN SUPPORT OF TRUSTEE’S MOTION FOR
        PARTIAL SUMMARY JUDGMENT ON (1) AFFIRMATIVE DEFENSE OF
     LIMITATIONS, AND (2) EXISTENCE OF A PREDICATE CREDITOR UNDER 11
                               U.S.C. § 544(b)(1)


             Plaintiff UMB Bank, N.A., as Plan Trustee of The Limited Creditors’ Liquidating Trust,

respectfully submits this appendix of exhibits in support of the Trustee’s Motion for Partial

Summary Judgment on (1) Affirmative Defense of Limitations, and (2) Existence of a Predicate

Creditor Under 11 U.S.C. § 544(b)(1), filed concurrently herewith. The exhibits submitted by

the Trustee are attached hereto as follows:




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).


DOCS_DE:233255.1 51411/003
                 Case 19-50272-KBO        Doc 71     Filed 03/02/21   Page 2 of 3




 Exhibit       Exhibit Description                                Appendix Pages
    A          Original Complaint                                 A001-22

      B        Opinion [D.I. 17]                                  A023-31

      C        Defendants’ Answer to Complaint and                A032-61
               Affirmative Defenses [D.I. 20]

      D        Declaration of Timothy D. Boates of Limited        A062-96
               Stores Company, LLC, in Support of Debtors’
               Chapter 11 Petitions and First Day Motions
               (Bankr. No. 17-10124 [D.I. 12])

      E        Disclosure Statement With Respect to Modified      A097-A183
               Joint Chapter 11 Plan of Liquidation of LSC
               Wind Down, LLC F/K/A Limited Stores
               Company, LLC and Its Debtor Affiliates Pursuant
               to Chapter 11 of the Bankruptcy Code. (Bankr.
               No. 17-10124 [D.I. 617])

      F        Transcript of Deposition of Steven Michael         A184-259
               Abrams conducted January 28, 2021

      G        Proof of Claim No. 646 filed March 24, 2017 by     A260-326
               Arden Jewelry Mfg. Co., Exhibit 4 to Deposition
               of Steven Michael Abrams

      H        Transcript of Deposition of Eric John Soloff       A327-96
               conducted January 28, 2021

      I        Proof of Claim No. 16 filed January 27, 2017 by    A397-836
               Kenilworth Creations, Inc., Exhibit 4 to
               Deposition of Eric John Soloff

      J        Declaration of Brett Finkelstein and attached      A837-46
               Proof of Claim No. 6 filed January 24, 2017, by
               One Stop Facilities Maintenance Corp.




                                                 2
DOCS_DE:233255.1 51411/003
                 Case 19-50272-KBO   Doc 71   Filed 03/02/21     Page 3 of 3




 Dated: March 2, 2021                   /s/ James E. O’Neill
                                        Bradford J. Sandler (#4142)
                                        James E. O’Neil (#4042)
                                        PACHULSKI STANG ZIEHL & JONES LLP
                                        919 N. Market Street, 17th Floor
                                        P O Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                        Telephone: (302) 652-4100
                                        Email: bsandler@pszjlaw.com
                                               joneill@pszjlaw.com

                                                               -and-

                                        Eric D. Madden (admitted pro hac vice)
                                        Gregory S. Schwegmann (admitted pro hac vice)
                                        Michael J. Yoder (admitted pro hac vice)
                                        Leo B. Oppenheimer (admitted pro hac vice)
                                        REID COLLINS & TSAI LLP
                                        1601 Elm Street, Suite 4200
                                        Dallas, Texas 75201
                                        (214) 420-8900 (T)
                                        (214) 420-8909 (F)
                                        emadden@reidcollins.com
                                        gschwegmann@reidcollins.com
                                        myoder@reidcollins.com
                                        loppenheimer@reidcollins.com

                                        Counsel to UMB Bank, N.A., as Plan Trustee of
                                        The Limited Creditors’ Liquidating Trust




                                          3
DOCS_DE:233255.1 51411/003
